Per Curiam,
The first specification alleges that the court erred in the admission of certain testimony of the defendant in regard to the nature of the contract between the parties. The contract was not in writing, and could only be proved by oral testimony. The plaintiff had testified that he had agreed to drill the well for the defendant for fifty cents a foot, and that he was to have an interest in the well when completed, provided he was able to take it and wanted to do so. In other words, he was to have an option to take an interest in the well when completed. The testimony, the admission of which is assigned for error, was the defendant’s statement of the contract. His allegation was that the plaintiff was to do the drilling at fifty cents a foot, the defendant to pay the expenses, and to hold the oil and the property until the same was paid for by the proceeds, then the plaintiff was to have a quarter interest. We find no error in the admission of this evidence.
The evidence referred to in the second specification was clearly inadmissible. The assignment referred to was made after this suit was brought, and after the plaintiff had repudiated the contract as set up and alleged by the defendant.
We are unable to see that the statute of frauds has any bearing upon this case. The learned judge below left the question of the nature of the contract to the jury under an impartial charge, to which no exception was taken. The jury adopted the theory of the defendant and found a verdict in his favor.
Judgment affirmed.